USCA11 Case: 21-12372      Date Filed: 01/06/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12372
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
EDDIE LEE WOOTEN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:04-cr-00006-JSM-CPT-1
                   ____________________
USCA11 Case: 21-12372                Date Filed: 01/06/2022         Page: 2 of 6




2                            Opinion of the Court                       21-12372


Before JILL PRYOR, BRANCH and ANDERSON, Circuit Judges.
PER CURIAM:
        Eddie Wooten, a pro se prisoner, appeals the district court’s
denial of his motion for compassionate release under the First Step
Act of 2018. 1 In 2004, Wooten was convicted of, among other of-
fenses, two counts under 18 U.S.C. § 924(c) (Counts 7 and 10), lead-
ing to “stacked” mandatory sentences for those counts totaling 30
years’ imprisonment, consecutive to his other sentences. Before
the district court, he argued that that, in light of the passage of the
First Step Act, his “stacked” sentences constituted an “extraordi-
nary and compelling” reason for compassionate release. The dis-
trict court denied his motion for compassionate release based on
his “stacked” sentences and also found that his medical conditions
did not qualify him for compassionate release and the 18 U.S.C.
§ 3553(a) sentencing factors also weighed against his release.
       On appeal, Wooten argues that § 403(b) of the First Step Act
made the amendments to § 924(c) retroactive and thus constituted
an “extraordinary and compelling” reason for his release. He oth-
erwise asserts that the district court did not address his motion un-
der First Step Act § 403 and § 404 and that it did not discuss his
rehabilitation efforts in its order.




1   Pub. L. No. 115 391, 132 Stat. 5192 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 21-12372         Date Filed: 01/06/2022     Page: 3 of 6




21-12372                Opinion of the Court                         3

        Summary disposition is appropriate either where time is of
the essence, such as “situations where important public policy is-
sues are involved or those where rights delayed are rights denied,”
or where “the position of one of the parties is clearly right as a mat-
ter of law so that there can be no substantial question as to the out-
come of the case, or where, as is more frequently the case, the ap-
peal is frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).
        We review de novo whether a defendant is eligible for a
sentence reduction under 18 U.S.C. § 3582(c)(1)(A). United States
v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021), cert. denied, No.
20-1732 (U.S. Dec. 6, 2021). After eligibility is established, we re-
view a district court’s denial of a prisoner’s § 3582(c)(1)(A) motion
for an abuse of discretion. United States v. Harris, 989 F.3d 908,
911 (11th Cir. 2021). An abuse of discretion occurs when a district
court applies an incorrect legal standard, applies the law in an in-
correct or unreasonable fashion, fails to follow proper procedures
in making a determination, or makes clearly erroneous factual find-
ings. Id.
       Prior to the First Step Act, under 18 U.S.C. § 924(c), a first
offense carried a mandatory minimum sentence of 5 years and in
the case of a second or subsequent conviction under § 924(c), a de-
fendant was to be sentenced to a term of imprisonment not less
than 25 years. 18 U.S.C. § 924(c)(1)(A)(i), (C)(i). Section 403(a) of
the First Step Act amended this language so that for the mandatory
minimum of 25 years’ imprisonment to apply to a defendant’s
USCA11 Case: 21-12372         Date Filed: 01/06/2022    Page: 4 of 6




4                      Opinion of the Court                 21-12372

second § 924(c) violation, the first § 924(c) conviction had to be fi-
nal. First Step Act § 403(a). The amendments applied only to de-
fendants who had not been sentenced by the enactment date of the
First Step Act, December 21, 2018. Id. § 403(b).
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent that a statute ex-
pressly permits. 18 U.S.C. § 3582(c)(1)(B). In the context of com-
passionate release, the statute provides that:
      [T]he court, upon motion of the Director of the
      [BOP], or upon motion of the defendant after the de-
      fendant has fully exhausted all administrative rights
      to appeal a failure of the [BOP] to bring a motion on
      the defendant’s behalf or the lapse of 30 days from the
      receipt of such a request by the [W]arden of the de-
      fendant’s facility, whichever is earlier, may reduce the
      term of imprisonment . . . after considering the factors
      set forth in [18 U.S.C.] section 3553(a) to the extent
      that they are applicable, if it finds that—extraordinary
      and compelling reasons warrant such a reduction.
Id. § 3582(c)(1)(A)(i) (emphasis added).
       Section 3582(c)(1)(A) requires that any reduction be con-
sistent with applicable policy statements issued by the Sentencing
Commission. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 of the Sen-
tencing Guidelines provides the applicable policy statement for
§ 3582(c)(1)(A). U.S.S.G. § 1B1.13. The application notes to
§ 1B1.13 list four categories of “extraordinary and compelling”
USCA11 Case: 21-12372        Date Filed: 01/06/2022     Page: 5 of 6




21-12372               Opinion of the Court                        5

reasons: (A) the defendant’s medical condition, (B) his age, (C) his
family circumstances, and (D) “other reasons.”                  Id.,
cmt. (n.1(A)–(D)).
       In Bryant, we held that § 1B1.13 was applicable to all mo-
tions filed under that statute, including those filed by prisoners,
and, thus, a district court may not reduce a sentence unless a re-
duction would be consistent with the categories of “extraordinary
and compelling reasons” contained in § 1B1.13, as set forth above.
Bryant, 996 F.3d at 1254–62. We also held that “Application Note
1(D) [did] not grant discretion to courts to develop ‘other reasons’
that might justify a reduction in a defendant’s sentence.” Id. at
1248.
       Under our prior panel precedent rule, a prior panel’s holding
is binding unless it has been overruled or abrogated by the Su-
preme Court or by us sitting en banc. See United States v. Steele,
147 F.3d 1316, 1317–18 (11th Cir. 1998).
        Here, Wooten challenges the district court’s denial of his
motion for compassionate release for a nonmedical “extraordinary
and compelling” reason. Nevertheless, his proffered “extraordi-
nary and compelling” reason, not receiving a sentence reduction
under First Step Act § 403 for his § 924(c) sentences, does not match
one of the reasons specified in U.S.S.G. § 1B1.13. Therefore, the
district court could not have reduced his sentence. See Bryant,
996 F.3d at 1254–62. As the prior-panel precedent rule renders Bry-
ant binding on us, the district court’s judgment is due to be af-
firmed. See Steele, 147 F.3d at 1317–18.
USCA11 Case: 21-12372      Date Filed: 01/06/2022   Page: 6 of 6




6                     Opinion of the Court              21-12372

       Accordingly, because the government’s position is “clearly
right as a matter of law” we GRANT its motion for summary affir-
mance and DENY as moot its motion to stay the briefing schedule.
See Groendyke Transp., Inc., 406 F.2d at 1162.